UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7939


RIGOBERTO TEASLEY,

                Plaintiff - Appellant,

          v.

MANAGER THOMAS JOYNER; SERGEANT RAGLAND,

                Defendants - Appellees,

          and

CORRECTIONAL OFFICER WIGGINS,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03057-BO)


Submitted:   March 19, 2014                 Decided:   April 7, 2014


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rigoberto Teasley, Appellant Pro Se.    Peter Andrew Regulski,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rigoberto Teasley seeks to appeal the district court’s

order granting summary judgment to Appellees.                      Appellees move to

dismiss      the   appeal    as    untimely       filed.     Because      the    district

court was without authority to excuse the lateness of Teasley’s

appeal, we grant the motion and dismiss the appeal.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles      v.   Russell,      551    U.S.   205,    214    (2007).

Further, a district court is without authority to alter or grant

a    party    leave   from     complying      with    the    various      statute-based

procedural rules governing a timely appeal.                   Id. at 213-15.

              Here, under Fed. R. App. P. 4(a)(1), Teasley’s initial

thirty-day appeal period expired on October 4, 2013.                             See Fed.

R. App. P. 26(a)(1)(A).            Teasley’s time for seeking an extension

of   the     appeal   period      under    Rule    4(a)(5)    expired      thirty    days

later on November 4, 2013.                Fed. R. App. P. 4(a)(5)(A)(i); Fed.

R. App. P. 26(a)(1)(C).            Accordingly, Teasley’s motion to extend

the appeal period, filed at the earliest on November 5, 2013,



                                            2
was one day late. ∗       Houston v. Lack, 487 U.S. 266, 270 (1988).

Because the district court was without authority to grant an

untimely Rule 4(a)(5) motion, we conclude that his notice of

appeal was untimely.        See Bowles, 551 U.S. at 214 (stating that

courts   have   no     authority    to     create      equitable      exceptions     to

jurisdictional rules); see also Goode v. Winkler, 252 F.3d 242,

245-46   (2d    Cir.    2001)    (holding       that    district      court    had   no

authority to consider pro se Fed. R. App. P. 4(a)(5) motion

filed    over   thirty    days     after       expiration       of   initial   appeal

period).

            Because     Teasley    failed       to   file   a    timely   notice     of

appeal, we dismiss the appeal.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           DISMISSED




     ∗
       We note that Teasley’s motion for an extension of the
appeal period could not have properly been considered as a
timely Fed. R. Civ. P. 4(a)(6) motion to reopen the time for
filing an appeal.



                                           3